Case: 15-13082    Date Filed: 12/31/2015   Page: 1 of 5


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-13082
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 6:13-cv-00726-CEM-DAB



MIKE WOODS,

                                                               Plaintiff-Counter -
                                                             Defendant Appellant,

                                       versus

ON BALDWIN POND, LLC,
a Florida Limited Liability Company,
DANIEL PELLI,
individually,


                                                            Defendants-Counter -
                                                            Claimants Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (December 31, 2015)
              Case: 15-13082     Date Filed: 12/31/2015   Page: 2 of 5


Before ED CARNES, Chief Judge, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Mike Woods worked as a maintenance person at an apartment complex

owned by On Baldwin Pond, LLC (OBP). Woods lived in the same complex and

received a partial discount on his rent in exchange for his services. The parties

signed at least two lease agreements over the years, which clarified in addenda that

the discounted rent was conditioned upon Woods’ continued employment with

OBP. In January 2013, Woods successfully interviewed for a new job with a new

employer. Soon after the interview, Woods requested a new lease agreement from

OBP but failed to disclose his new employment. Unaware that Woods intended to

leave his job at the apartment complex, OBP accommodated his request and the

parties executed a new agreement. Like the previous leases, the new lease

provided for a discounted rate of rent. Unlike the previous leases, it did not

include an addendum explicitly conditioning the discounted rate upon Woods’

employment with OBP. Within days of executing that lease, Woods quit his job

with OBP.

      Woods brought a lawsuit against OBP and its sole owner, Daniel Pelli,

asserting claims that are irrelevant to this appeal. In their answer, OBP and Pelli

asserted a counterclaim for fraudulent inducement under Florida law, alleging that

Woods induced OBP to enter the new lease agreement by representing that he



                                          2
              Case: 15-13082     Date Filed: 12/31/2015   Page: 3 of 5


would continue working at the apartment complex. Over the course of the

litigation, Woods filed various dispositive motions with respect to the

counterclaim, including a motion for summary judgment before trial, a motion for

judgment as a matter of law at the conclusion of the defendants’ case-in-chief, and

a renewed motion for judgment as a matter of law after the trial. The district court

denied each of those motions and, over Woods’ objections, instructed the jury on

the fraud claim. The jury ultimately found Woods liable for fraud and awarded

$2,000.06 in damages to OBP and Pelli. Woods appealed.

      Woods first contends that the district court misunderstood and misstated

Florida law regarding fraudulent inducement, which caused it to wrongly deny his

dispositive motions and to incorrectly instruct the jury. We review de novo the

district court’s grant or denial of summary judgment or judgment as a matter of

law. Shukla v. BP Exploration & Oil, Inc., 115 F.3d 849, 851 (11th Cir. 1997).

We also review de novo the district court’s instructions to the jury “to determine

whether they misstate[d] the law.” State Farm Fire & Cas. Co. v. Silver Star

Health & Rehab, 739 F.3d 579, 585 (11th Cir. 2013) (quotations omitted).

      To establish fraud generally under Florida law, one must show, among other

things, that the alleged defrauder made “a false statement of material fact.” Prieto

v. Smook, Inc., 97 So. 3d 916, 917 (Fla. 4th DCA 2012) (quotations omitted).

Focusing on that element, Woods claims that he never affirmatively stated that he



                                          3
               Case: 15-13082      Date Filed: 12/31/2015    Page: 4 of 5


intended to continue working for OBP when they executed the new lease

agreement, but instead merely failed to mention that he was pursuing other

employment. He argues that an omission cannot support a fraudulent inducement

claim under Florida law. He is wrong. “Florida law recognizes that fraud can

occur by omission.” ZC Ins. Co. v. Brooks, 847 So. 2d 547, 551 (Fla. 4th DCA

2003); see also Berg v. Capo, 994 So. 2d 322, 327 (Fla. 3d DCA 2007) (“Fraud

may be established by either an intentional misrepresentation or omission of a

material fact.”). Because the district court correctly stated and applied that rule, it

did not err in denying Woods’ dispositive motions or instructing the jury.

      Woods next contends that the defendants’ counterclaim did not satisfy our

pleading standards. He argues that the defendants alleged only that Woods made

an affirmative misrepresentation, which did not put him on notice that they would

attempt to show fraud by omission or concealment. He asserts that the district

court effectively amended the defendants’ pleadings by construing their claim for

fraudulent inducement as a claim for fraudulent omission or concealment, which

prejudiced his ability to establish a defense. He is wrong again. To begin with,

Florida law does not recognize a stark distinction between fraud by commission

and fraud by omission. As the Florida Supreme Court has explained, “[W]here

failure to disclose a material fact is calculated to induce a false belief, the

distinction between concealment and affirmative representations is tenuous.”



                                            4
               Case: 15-13082     Date Filed: 12/31/2015   Page: 5 of 5


Johnson v. Davis, 480 So. 2d 625, 628 (Fla. 1985). That is because “[b]oth

proceed from the same motives and are attended with the same consequences; both

are violative of the principles of fair dealings and good faith; both are calculated to

produce the same result; and, in fact, both essentially have the same effect.” Id.

      The defendants’ pleadings alleged that Woods “fraudulently induced [them]

into issuing a new lease agreement.” Although their factual allegations suggested

that Woods affirmatively misrepresented his intention to continue working at the

apartment complex, the defendants’ pleadings fairly apprised Woods of their

claim. That is sufficient under our system of notice pleading. See Lombard’s, Inc.

v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th Cir. 1985) (“Under notice pleading

the complaint need only give the defendant fair notice of what the plaintiff’s claim

is and the grounds upon which it rests.”) (quotations omitted); see also Ziemba v.

Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (noting that Federal Rule

of Civil Procedure 9(b), which requires a party to plead fraud with particularity,

“must not abrogate the concept of notice pleading”) (quotations omitted). In short,

the defendants adequately pleaded a claim for fraudulent inducement, in the form

of fraud by omission, and the district court did not amend their counterclaim by

construing it as such.

      AFFIRMED.




                                           5